                            Case 18-24170-AJC    Doc 41    Filed 01/22/19    Page 1 of 3




            ORDERED in the Southern District of Florida on January 18, 2019.




                                                              A. Jay Cristol, Judge
                                                              United States Bankruptcy Court
_____________________________________________________________________________


                                     UNITED STATES BANKRUPTCY COURT
                                      SOUTHERN DISTRICT OF FLORIDA
                                              MIAMI DIVISION
                                             www.flsb.uscourts.gov

          In re:
                                                             Case No. 1:18-bk-24170-AJC
          ASTOR EB-5, LLC,                                   Chapter 11

                Debtor.
          _____________________________________/

                              ORDER GRANTING LANDLORD 1651 ASTOR, LLC’S
                             MOTION FOR RELIEF FROM THE AUTOMATIC STAY

                      THE MATTER came before the Court on January 16, 2019 at 10:30 a.m. upon (i)

          Landlord 1615 Astor, LLC’s Motion for Relief From the Automatic Stay (the “Stay Relief Motion”)

          [ECF No. 28], (ii) Supplement to 1651 Astor, LLC’s Motion for Relief From the Automatic Stay

          (the “Supplement”) [ECF No. 39], and (iii) Shareholder’s Objection to Landlord 1651 Astor,

          LLC’s Motion for Relief From the Automatic Stay and/or Motion for Extension of Time to Make

          Adequate Protection Payments Due to Mismanagement of Debtor in Possession by David Hart




          8888486-1
                 Case 18-24170-AJC        Doc 41     Filed 01/22/19   Page 2 of 3



(the “Objection”) [ECF No. 40]. The Court, having reviewed the Stay Relief Motion, Supplement

and Objection, the record in this chapter 11 case, having heard argument of counsel, and being

otherwise duly advised in the premises, finds and concludes that notice of the hearing on the Stay

Relief Motion was adequate, and that Landlord 1651 Astor, LLC (the “Landlord”) has established

the existence of “cause” for relief from the automatic stay provisions of 11 U.S.C. § 362(d).

Accordingly, for the reasons explained on the record, all of which are incorporated herein, the

Court ORDERS:

            1.   The Stay Relief Motion is GRANTED as follows:

            2.   The automatic stay is modified so that Landlord may continue prosecuting that

certain lawsuit pending before the Miami-Dade County Circuit Court, 1651 Astor, LLC v. Astor

EB-5, LLC, Case No. 2018-033208 CA 01, up to and including entry of Judgment, however,

Landlord shall not execute upon any judgment absent further Order of this Court.

            3.   The automatic stay is modified so that Fabiola Renza, de Valenzuela, Zoraida M.

Yanez, Irak Manuel Ferreira Marino, Israel Ferreira, and Gela Kovalsky (collectively, the

“Plaintiffs”), may proceed to conclusion in pending arbitration proceedings against Astor EB-5,

LLC, David J. Hart and Frederick Richardson, previously before the Miami-Dade County Circuit

Court, Case No. 18-007415 (10), up to and including rendering of a decision in the arbitration

proceedings, however, Plaintiffs shall not execute upon any judgment against Debtor Astor EB-5,

LLC absent further Order of this Court.

            4.   This Order is effective immediately upon entry on the Court’s docket




                                                 2
8888486-1
               Case 18-24170-AJC         Doc 41     Filed 01/22/19    Page 3 of 3



notwithstanding the 14-day stay otherwise provided for by Fed. R. Bankr. P. 4001(a)(3).

                                              ***

Submitted by

Paul A. Avron, Esq.
BERGER SINGERMAN LLP
1450 Brickell Ave., Suite 1900
Miami, FL 33131
Tel: (305) 755-9500
Fax: (305) 714-4340
pavron@bergersingerman.com

Attorney Avron shall serve a copy of this Order and file a Certificate of Service with the Court
within 3 days of entry on the Court’s docket.




                                                3
8888486-1
